IN THE COURT OF APPEALS OF IOWA

                                    No. 21-1849
                               Filed March 30, 2022


IN THE INTEREST OF K.H.,
Minor Child,

H.T., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Kimberly S. Ayotte,

District Associate Judge.



       A mother appeals the termination of her parental rights to her one-year-old

child. AFFIRMED.



       Agnes G. Warutere of Warutere Law Firm, PLLC, Ankeny, for appellant

mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Erin E. Mayfield of the Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                         2


CHICCHELLY, Judge.

        This appeal concerns the termination of a mother’s parental rights to her

one-year-old child.1    The child tested positive for amphetamine at birth in

November 2020, and the mother admitted to using it during her pregnancy. The

child was removed from the home in February 2021 due to the father’s positive

test for methamphetamine and concerns about the mother’s ability to remain sober

while the father was using. Those concerns were validated when a sweat-patch

specimen collected from the mother in March 2021 tested positive for

methamphetamine.2

        The juvenile court adjudicated the child in need of assistance (CINA) in

April 2021. The mother admits using methamphetamine that month but claims she

has abstained since then. But sweat-patch specimens collected from the mother

in June, August, and October tested positive for methamphetamine. The mother

also used alcohol regularly from April to September 2021, when she was arrested

for operating while intoxicated (OWI).

        After a November 2021 hearing, the juvenile court terminated the mother’s

parental rights under Iowa Code section 232.116(1)(h) and (l) (2021). We may

affirm termination if the record supports either ground. See In re A.B., 815 N.W.2d

764, 774 (Iowa 2012). To terminate under section 232.116(1)(h), the court must

find:

               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a [CINA] pursuant to
        section 232.96.

1 The juvenile court terminated the father’s parental rights in the same order, but
he does not appeal.
2 Despite that result, the mother denies using methamphetamine in March 2021.
                                          3


              (3) The child has been removed from the physical custody of
      the child’s parents for at least six of the last twelve months, or for the
      last six consecutive months and any trial period at home has been
      less than thirty days.
              (4) There is clear and convincing evidence that the child
      cannot be returned to the custody of the child’s parents as provided
      in section 232.102 at the present time.

      The mother disputes that the child could not be returned to her care at the

time of the termination hearing. See In re D.W., 791 N.W.2d 703, 707 (Iowa 2010)

(interpreting the term “at the present time” to mean to mean “at the time of the

termination hearing”). Her argument emphasizes the positive: that she participated

in substance-abuse treatment, ended her relationship with the father, obtained

employment, and maintained housing. And she tries to downplay the negative—

the positive drug tests—by claiming the results were positive for methamphetamine

“at very low levels” while urine samples collected during the same periods were

negative. But her claim that she only tested positive because she shared a bed

with the father, who was using methamphetamine and sweats heavily, is

unconvincing.    The mother could not explain why she tested positive in

October 2021, after her relationship with the father ended. And the urine samples

that tested negative for methamphetamine during the same timeframes as the

positive sweat patches were “too dilute” to assure validity of the results. We agree

with the juvenile court that “the presence of amphetamine in the sweat patch test

results shows that methamphetamine was ingested and was metabolized in the

system.” Those test results, coupled with the mother’s admitted alcohol use and

OWI arrest, show the mother’s substance-use issues continue to present a risk of

harm to the child. Thus, clear and convincing evidence establishes the grounds

for termination under Iowa Code section 232.116(1)(h).
                                         4


       The mother next contends termination is not in the child’s best interests. In

determining   best   interests,   we   look   to   the   framework    described    in

section 232.116(2). See In re A.H.B., 791 N.W.2d 687, 690-91 (Iowa 2010). That

provision requires that we “give primary consideration to the child’s safety, to the

best placement for furthering the long-term nurturing and growth of the child, and

to the physical, mental, and emotional condition and needs of the child.” Iowa

Code § 232.116(2). The “defining elements” of the best-interests analysis are the

child’s safety and “need for a permanent home.” In re H.S., 805 N.W.2d 737, 748

(Iowa 2011) (citation omitted). And we may glean insight to a child’s future “from

evidence of the parent’s past performance, for that performance may be indicative

of the quality of the future care that parent is capable of providing.” In re B.H.A.,

938 N.W.2d 227, 233 (Iowa 2020) (citation omitted).

       Terminating the mother’s parental rights is in the child’s best interests. The

mother has a history of methamphetamine use extending back to 2014, when she

was arrested on a possession charge. The mother pleaded guilty and obtained a

deferred judgment, which the court revoked in 2018 because she violated the

conditions of her probation.      And though the mother tried to minimize her

substance use, she admits using methamphetamine regularly both before and

during her pregnancy. Despite substance-abuse treatment, the mother tested

positive for methamphetamine use one month before the termination hearing. The

evidence shows the mother cannot meet the child’s needs for a safe and

permanent home. We will not deprive the child permanency based on the hope

that someday the mother will be able to do so. See In re A.M., 843 N.W.2d 100,

112 (Iowa 2014).
                                           5


       Finally, the mother argues against termination because the child has been

in the care of the maternal grandmother since removal.               See Iowa Code

§ 232.116(3)(a) (stating the court “need not terminate the relationship between the

parent and child if the court finds . . . [a] relative has legal custody of the child”).

But the provisions of section 232.116(3) are “permissive, not mandatory.” In re

A.S., 906 N.W.2d 467, 475 (Iowa 2018). The decision to use section 232.116(3)

to save the parent-child relationship is discretionary and depends on the facts of

each case. Id.

       We decline to preserve the mother’s parental rights based on the child’s

placement with the maternal grandmother.           “An appropriate determination to

terminate a parent-child relationship is not to be countermanded by the ability and

willingness of a family relative to take the child.” Id. We instead look to the child’s

best interests. See id. Having done so, our determination that the child’s best

interests are served by termination is unchanged by the child’s placement with the

maternal grandmother.

       AFFIRMED.